UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
ANGELA RENEE SOUTHERLAND,        )
                                 )
                 Plaintiff,      )
      v.                         )   Civil Action No. 14-2158 (KBJ)
                                 )
OFFICE OF DISABILITY             )
ADJUDICATION AND REVIEW,         )
                                 )
                 Defendant.      )
________________________________ )

                                  MEMORANDUM OPINION
        This matter is before the Court on Defendant’s Motion for Judgment of Affirmance

and in Opposition to Plaintiff’s Motion for Judgment of Reversal [ECF No. 7]. 1 In its

June 29, 2015 Order, the Court directed the plaintiff to file an opposition or other

response to the defendant’s motion. The Court advised the plaintiff of her obligations

under the Federal Rules of Civil Procedure and the local rules of this Court to respond

each motion and warned plaintiff that, if she failed to file a timely opposition, the Court

would treat the motion as conceded. To date, plaintiff has not filed an opposition to the

motion, or requested more time to file an opposition, or advised the Court of any change

of address. The Court, therefore, will grant the defendant’s motion as conceded and will

dismiss this action. An Order is issued separately.

DATE: August 4, 2015                            Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge



1
  Although the briefing schedule set May 1, 2015 as the deadline for the plaintiff’s motion for
judgment of reversal, the plaintiff did not file a motion.